—Order and judgment of the Supreme Court, New York County (Harold Tompkins, J.), entered on March 2, 1992 and March 17, 1992, respectively, inter alia, granting plaintiffs motion for summary judgment and awarding plaintiff $123,787.75, unanimously affirmed, with costs.
The IAS Court properly granted plaintiff summary judgment. Plaintiff established a prima facie case of entitlement to relief upon defendants’ default under the terms of the note and guarantee documents (see, Mount Vernon Trust Co. v Bergoff, 272 NY 192, 196) and defendants’ purported defenses are unavailing. We have considered defendants’ contentions and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Ellerin and Kupferman, JJ.